Case 13-26623        Doc 72     Filed 10/30/18     Entered 10/30/18 14:42:25          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 26623
         Christopher E Lofton

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 06/28/2013.

         2) The plan was confirmed on 09/18/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/03/2013, 08/15/2016, 12/26/2017.

         5) The case was Completed on 05/21/2018.

         6) Number of months from filing to last payment: 59.

         7) Number of months case was pending: 64.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $9,535.95.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-26623             Doc 72         Filed 10/30/18      Entered 10/30/18 14:42:25                Desc         Page 2
                                                            of 3



 Receipts:

           Total paid by or on behalf of the debtor                     $55,245.00
           Less amount refunded to debtor                                   $50.91

 NET RECEIPTS:                                                                                            $55,194.09


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $2,845.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $2,236.73
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $5,081.73

 Attorney fees paid and disclosed by debtor:                          $1,000.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 ACL Laboratories                          Unsecured         180.10           NA              NA            0.00        0.00
 Afni                                      Unsecured         275.52           NA              NA            0.00        0.00
 Cbe Group                                 Unsecured         991.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue     Unsecured         600.00        783.39          783.39        737.41         0.00
 Commonwealth Edison Company               Unsecured           0.00        991.82          991.82        991.82         0.00
 Cook County Treasurer                     Secured        1,344.80           0.00        1,344.80      1,344.80         0.00
 Enhanced Recovery                         Unsecured         779.00           NA              NA            0.00        0.00
 Evergreen Care Center                     Unsecured         165.00           NA              NA            0.00        0.00
 Illinois Department Of Healthcare And Fam Priority            0.00           NA              NA            0.00        0.00
 Illinois Tollway                          Unsecured         200.00           NA              NA            0.00        0.00
 M & T Bank                                Secured           964.60        964.60          964.60           0.00        0.00
 M & T Bank                                Secured      122,638.00           0.00      121,674.06           0.00        0.00
 MCSI                                      Unsecured         150.00           NA              NA            0.00        0.00
 Municipal Collections Of America          Unsecured         810.00      1,080.00        1,080.00      1,080.00         0.00
 Nicor Gas                                 Unsecured         909.76           NA              NA            0.00        0.00
 Northland Group Inc                       Unsecured         621.59           NA              NA            0.00        0.00
 Oak Harbor Capital LLC                    Unsecured         155.00      1,050.00        1,050.00      1,050.00         0.00
 Pentagroup Financia                       Unsecured      1,049.00            NA              NA            0.00        0.00
 Professional Placement                    Unsecured         264.00           NA              NA            0.00        0.00
 Regional Acceptance Corp                  Secured       11,060.00     11,238.42        11,060.00     11,060.00    2,792.12
 Regional Acceptance Corp                  Unsecured            NA         178.42          178.42        178.42         0.00
 Resurgent Capital Services                Unsecured            NA         477.53          477.53        477.53         0.00
 Resurgent Capital Services                Unsecured           0.00      1,775.29        1,775.29      1,775.29         0.00
 Resurgent Capital Services                Unsecured         801.00        929.36          929.36        929.36         0.00
 Santander Consumer USA                    Unsecured      2,402.00       2,136.23        2,136.23      2,136.23         0.00
 Tamika Lofton                             Priority            0.00           NA              NA            0.00        0.00
 Thd/Cbna                                  Unsecured      3,905.00            NA              NA            0.00        0.00
 United Student Aid Funds Inc (USAF)       Unsecured           0.00      1,731.05        1,731.05      1,731.05         0.00
 United Student Aid Funds Inc (USAF)       Unsecured      5,134.00       3,391.60        3,391.60      3,391.60         0.00
 Z Financial LLC                           Secured       20,436.73     20,436.73        20,436.73     20,436.73         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-26623        Doc 72      Filed 10/30/18     Entered 10/30/18 14:42:25             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                 $121,674.06              $0.00               $0.00
       Mortgage Arrearage                                   $964.60              $0.00               $0.00
       Debt Secured by Vehicle                           $11,060.00         $11,060.00           $2,792.12
       All Other Secured                                 $21,781.53         $21,781.53               $0.00
 TOTAL SECURED:                                         $155,480.19         $32,841.53           $2,792.12

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $14,524.69         $14,478.71              $0.00


 Disbursements:

         Expenses of Administration                             $5,081.73
         Disbursements to Creditors                            $50,112.36

 TOTAL DISBURSEMENTS :                                                                     $55,194.09


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
